[Cite as State v. Davis, 2021-Ohio-1802.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. John W. Wise, J.
                          Plaintiff-Appellee   :       Hon. Earle E. Wise, J.
                                               :
-vs-                                           :
                                               :       Case No. 2020 CA 00037
JAMES A. DAVIS                                 :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Fairfield Municipal
                                                   Court, Case No. 20-TRC-03174




JUDGMENT:                                          Affirmed


DATE OF JUDGMENT ENTRY:                            May 26, 2021


APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

MITCHELL R. HARDEN                                 ANDREW SANDERSON
Assistant City Prosecutor                          Burkett & Sanderson, Inc.
136 W. Main Street                                 536 Suth High Street
Lancaster, OH 43130                                Columbus, OH 43215
[Cite as State v. Davis, 2021-Ohio-1802.]


Gwin, P.J.

        {¶1}     Defendant-appellant James A. Davis [“Davis”] appeals from the October 14,

2020 Judgment Entry of the Fairfield County Municipal Court overruling his motion to

suppress.

                                            Facts and Procedural History

        {¶2}     On May 28, 2020, around 2:23 a.m., Lancaster Police Officer Marla

Morehouse stopped a vehicle that was being driven by Davis for running a red light at W.

Main and Columbus Streets in the City of Lancaster, Fairfield County, Ohio.

        {¶3}     Officer Morehouse testified that Davis had bloodshot and glassy eyes, and

slurred speech. Davis admitted previously drinking two beers at JD Henderson's Bar, one

beer at Berne Station, and one and on-half beers at home. Davis rated his own impairment

a "3" on a scale of 1 to 10.

        {¶4}     Officer Morehouse had Davis perform the standardized field sobriety tests.

[FST]. Davis displayed six clues on the Horizontal Gaze Nystagmus [HGN] test, four

clues during the walk and turn test, [WAT] and zero clues during the one-legged stand test

[OLS]. Admitted at the hearing on Davis’s motion to suppress was a video recording of

the encounter between Davis and the investigating officer taken by the officer’s body

camera. [State's Exhibit A].

        {¶5}     Due to Davis’s performance during the FST, his driving, and his multiple

indicators of impairment, Officer Morehouse believed that Davis was impaired by alcohol.

Davis was arrested and charged with two counts of OVI in violation of R.C.
Fairfield County, Case No. 2020 CA 00037                                                                 3


4511.19(A)(1)(a) and R.C. 4511.19(A)(1)(d) and one count of failing to stop at a red

traffic light in violation of R.C. 4511.13. Davis’s BAC test registered .115.1

       {¶6}       On August 13, 2020, Davis filed a motion to suppress evidence, arguing

that the officer did not have probable cause to arrest him for OVI. The trial court denied

Davis’s motion. Davis entered a No Contest plea to each charge on December 10, 2020.

The trial court found Davis guilty of all charges.

                                                Assignment of Error

       {¶7}       Davis raises one Assignment of Error,

       {¶8}       “I. THE TRIAL COURT COMMITTED HARMFUL ERROR IN DENYING

THE DEFENDANT-APPELLANT'S MOTION TO SUPPRESS EVIDENCE.”

                  STANDARD OF APPELLATE REVIEW – MOTION TO SUPRESS

       {¶9}       Appellate review of a motion to suppress presents a mixed question of law

and fact. State v. Burnside, 100 Ohio St.3d 152, 154-155, 2003-Ohio-5372, 797 N.E.2d

71, ¶ 8. When ruling on a motion to suppress, the trial court assumes the role of trier of

fact and is in the best position to resolve questions of fact and to evaluate witness

credibility. See, State v. Dunlap, 73 Ohio St.3d 308, 314, 652 N.E.2d 988 (1995); State v.

Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982). Accordingly, a reviewing court must

defer to the trial court’s factual findings if competent, credible evidence exists to support

those findings. See Burnside, supra; Dunlap, supra; State v. Long, 127 Ohio App.3d 328,

332, 713 N.E.2d 1 (4th Dist. 1998); State v. Medcalf, 111 Ohio App.3d 142, 675 N.E.2d

1268 (4th Dist. 1996). However, once this Court has accepted those facts as true, it must

independently determine as a matter of law whether the trial court met the applicable legal



       1   Davis mistakenly refers to the test in this case as a “urine” test. Appellant’s brief at 7.
Fairfield County, Case No. 2020 CA 00037                                                     4


standard. See Burnside, supra, citing State v. McNamara, 124 Ohio App.3d 706, 707

N.E.2d 539 (4th Dist. 1997); See, generally, United States v. Arvizu, 534 U.S. 266, 122

S.Ct. 744, 151 L.Ed.2d 740 (2002); Ornelas v. United States, 517 U.S. 690, 116 S.Ct.

1657, 134 L.Ed.2d 911 (1996). That is, the application of the law to the trial court’s findings

of fact is subject to a de novo standard of review Ornelas, supra. Moreover, due weight

should be given “to inferences drawn from those facts by resident judges and local law

enforcement officers.” Ornelas, supra at 698, 116 S.Ct. at 1663.

                                         Law and Analysis

       {¶10} In his sole Assignment of Error Davis contends that the trial court erred by

denying his motion to suppress and in finding that the officer had a probable cause to

arrest him for OVI.

       ISSUE FOR APPELLATE REVIEW: Whether there was sufficient evidence to

        establish that the officer had probable cause to arrest Davis for OVI.

       {¶11} The Fourth Amendment protects “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and seizures.”

Because arrests are “seizures” of “persons,” they must be reasonable under the

circumstances. See, Payton v. New York, 445 U.S. 573, 585, 100 S.Ct. 1371, 63 L.Ed.2d

639 (1980). A warrantless arrest is reasonable if the officer has probable cause to believe

that the suspect committed a crime in the officer’s presence. Atwater v. Lago Vista, 532

U.S. 318, 354, 121 S.Ct. 1536, 149 L.Ed.2d 549 (2001). In District of Columbia v. Wesby,

the United States Supreme Court defined the standard as follows,

              To determine whether an officer had probable cause for an arrest,

       “we examine the events leading up to the arrest, and then decide ‘whether
Fairfield County, Case No. 2020 CA 00037                                                5


      these historical facts, viewed from the standpoint of an objectively

      reasonable police officer, amount to’ probable cause.” Maryland v. Pringle,

      540 U.S. 366, 371, 124 S.Ct. 795, 157 L.Ed.2d 769 (2003) (quoting Ornelas

      v. United States, 517 U.S. 690, 696, 116 S.Ct. 1657, 134 L.Ed.2d 911

      (1996)). Because probable cause “deals with probabilities and depends on

      the totality of the circumstances,” 540 U.S., at 371, 124 S.Ct. 795, it is “a

      fluid concept” that is “not readily, or even usefully, reduced to a neat set of

      legal rules,” Illinois v. Gates, 462 U.S. 213, 232, 103 S.Ct. 2317, 76 L.Ed.2d

      527 (1983). It “requires only a probability or substantial chance of criminal

      activity, not an actual showing of such activity.” Id., at 243–244, n. 13, 103

      S.Ct. 2317 (1983). Probable cause “is not a high bar.” Kaley v. United

      States, 571 U.S. ––––, ––––, 134 S.Ct. 1090, 1103, 188 L.Ed.2d 46 (2014).

___U.S.___, 138 S.Ct. 577, 586, 199 L.Ed.2d 453(2018).

      {¶12} The Ohio Supreme Court has adopted a similar standard. In State v. Perez,

the Ohio Supreme Court noted,

             “Probable cause does not require the same type of specific evidence

      of each element of the offense as would be needed to support a conviction.”

      Adams v. Williams (1972), 407 U.S. 143, 149, 92 S.Ct. 1921, 32 L.Ed.2d

      612. Rather, probable cause is a “practical, nontechnical conception,”

      Brinegar v. United States (1949), 338 U.S. 160, 176, 69 S.Ct. 1302, 93 L.Ed.

      1879, that “turn[s] on the assessment of probabilities in particular factual

      contexts.” Illinois v. Gates (1983), 462 U.S. 213, 232, 103 S.Ct. 2317, 76

      L.Ed.2d 527.
Fairfield County, Case No. 2020 CA 00037                                                         6


124 Ohio St.3d 122, 2009-Ohio-6169, 920 N.E.2d 104, ¶73 (emphasis in original).

       {¶13} “Probable cause” is a lesser standard of proof than a “beyond reasonable

doubt” standard. “An officer is not required to determine whether someone who has been

observed committing a crime might have a legal defense to the charge.” State v. Mays,

119 Ohio St.3d 406, 2008-Ohio-4538, 894 N.E.2d 1204, ¶ 17. The question of whether a

defendant might have a possible defense to a charge is irrelevant in our analysis of

whether an officer has probable cause to initiate an arrest. Id.

       {¶14} In the case at bar, Davis stipulated that he was not challenging the stop or

the expansion of the stop into an OVI investigation. Davis further stipulated that Officer

Morehouse is trained in the administration of field sobriety tests, that she is experienced

in the administration of field sobriety tests, and that the field sobriety tests in this particular

case were performed in substantial compliance with the standards promulgated by the

National Highway Transportation Safety Administration and consistent with the officer’s

training.

       {¶15} However, Davis argues that the trial court failed to consider that he

operated his vehicle within the marked lanes of travel, that Davis used his turn signal

properly when pulling over at the officer’s indication, that Davis parked his car properly

at the time of the initial traffic stop, and that testimony and evidence presented

demonstrated that Davis performed the OLS test without exhibiting a single clue that

would lead an officer to suspect Davis would test over the legal limit.

       {¶16} Probable cause to arrest for OVI need not arise solely from a suspect’s

field sobriety tests. State v. Homan, 89 Ohio St.3d at 427, 732 N.E.2d 952 (2000),

superseded by statute on other grounds as recognized in State v. Boczar, 113 Ohio
Fairfield County, Case No. 2020 CA 00037                                                    7


St.3d 148, 2007-Ohio-1251, 863 N.E.2d 155. The existence of probable cause is

determined by examination of the “‘totality’ of facts and circumstances within an officer’s

knowledge.” State v. Miller, 117 Ohio App.3d 750, 761, 691 N.E.2d 703 (1997). “The

totality of the facts and circumstances can support a finding of probable cause to arrest

even where no field sobriety tests were administered or where * * * the test results must

be excluded for lack of [substantial] compliance.” Homan, 89 Ohio St.3d at 427, 732

N.E.2d 952. Furthermore, a police officer does not have to observe poor driving

performance in order to effect an arrest for driving under the influence of alcohol if all the

facts and circumstances lead to the conclusion that the driver was impaired. See State

v. Harrop, 5th Dist. Muskingum No. CT2000–0026, 2001 WL 815538 (July 2, 2001),

citing Atwell v. State, 35 Ohio App.2d 221, 301 N.E.2d 709 (8th Dist. 1973).

       {¶17} In the case at bar, upon stopping Davis’s vehicle the officer observed that

Davis’s eyes were red and glassy, and his speech was slurred. Davis admitted to

consuming four and one-half beers. Additionally, there is nothing in the record

suggesting the trial court did not consider the officer’s testimony regarding Davis’s

contentions. Davis does not dispute that he ran a solid red light giving the officer grounds

to effectuate the traffic stop in this case.

       {¶18} During a suppression hearing, the trial court assumes the role of trier of fact

and, as such, is in the best position to resolve questions of fact and to evaluate witness

credibility." State v. Downs, 5th Dist. Licking Nos. 13-CA-77, 13-CA-76, 2014-Ohio-589,

1117, citing State v. Brooks, 75 Ohio St.3d 148, 154, 661 N.E.2d 1030 (1996). The Ohio

Rules of Evidence give a trial judge broad discretion concerning the admissibility of

evidence presented at a suppression hearing. State v. Edwards, 5th Dist. Tuscarawas
Fairfield County, Case No. 2020 CA 00037                                                     8


No. 2003 AP 09 0077, 2004-Ohio-870, 2004 WL 362209, ¶ 18. However, at a suppression

hearing, a trial court may rely on hearsay and other evidence, even though that evidence

would not be admissible at trial. See Maumee v. Weisner, 87 Ohio St.3d 295, 298, 720

N.E.2d 507(1999), quoting United States v. Raddatz, 447 U.S. 667, 679, 100 S.Ct. 2406,

65 L.Ed.2d 424. (1980).

       {¶19} The trial court implicitly found the officer’s testimony credible. Based on

Officer Morehouse’s observations during the HGN and WAT field sobriety tests, the

admission by Davis that he had consumed four and one-half beers, and the officer’s

observations about Davis’s glassy, blood shot eyes and slurred speech, we think that a

prudent person would have believed that Davis was driving under the influence of alcohol.

Therefore, the officer had probable cause to arrest Davis.

       {¶20} We find that the totality of the facts and circumstances supported a finding

of probable cause to arrest. The trial judge neither lost his way nor created a miscarriage

of justice in finding that the officer had probable cause to arrest Davis. Therefore, the trial

court correctly denied Davis’s motion to suppress.
Fairfield County, Case No. 2020 CA 00037                                 9


      {¶21} Davis’s sole Assignment of Error is overruled.

      {¶22} The judgment of the Fairfield Municipal Court is affirmed.



By Gwin, P.J.,

Wise, John, J., and

Wise, Earle, J., concur